                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

                                               :
 BRITAX CHILD SAFETY, INC.,                    :
                   Plaintiff,                  :
                                               :
                       v.                      :                    No. 17-cv-2724
                                               :
                                               :
 NUNA INTERNATIONAL B.V. and                   :
 NUNA BABY ESSENTIALS, INC.,                   :
                  Defendants.                  :
                                               :

                                           ORDER

       AND NOW, this 23rd day of December, 2019, upon consideration of the parties’

respective motions for claim construction, see ECF Nos. 69, 70, 76, 77, and following a hearing

before the Undersigned on November 12, 2018 on the parties’ motions, for the reasons set forth

in the Opinion of this date, IT IS HEREBY ORDERED THAT:

           1. The term “sitting surface,” as used in claims 1 and 16 of the ’074 patent, shall
              have the following construction: “a surface upon which to rest on the buttocks or
              haunches.”

           2. The term “proximal end,” as used in claims 1 and 16 of the ’074 patent, shall have
              the following construction: “end of the tensioning mechanism opposite the distal
              end.”

           3. The term “distal end,” as used in claims 1 and 16 of the ’074 patent, shall have the
              following construction: “end of the tensioning mechanism opposite to the
              proximate end.”

           4. The remainder of the claim terms shall have no construction beyond their plain
              and ordinary meaning.

           5. Defendants’ motion to have the Court find the following claim terms indefinite, is
              DENIED, without prejudice: “substantially adjacent,” “proximate an
              intersection of the backrest portion and seat portion,” “proximate an intermediate
              region of the seat portion,” “generally at a middle of the seat portion in a forward
              and rearward direction,” “generally at an intersection of the seat and backrest
              potions,” “proximate to the second belt path,” “proximate to the first belt path,”
                                                1
                                             122019
   and “proximate to the seat portion.” Defendants may reassert their arguments as
   to indefiniteness and these terms following the close of discovery by way of a
   motion for summary judgment.

6. The Clerk of the Court is directed to extinguish the gavel at docket entry no. 70
   by denying the motion.


                                         BY THE COURT:


                                         /s/ Joseph F. Leeson, Jr.________
                                         JOSEPH F. LEESON, JR.
                                         United States District Court




                                     2
                                  122019
